 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Execution Copy


COMMON STOCK PURCHASE AGREEMENT


           COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of March
13, 2013 by and between ZBB ENERGY CORPORATION, a Wisconsin corporation (the
“Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company
(the “Buyer”).  Capitalized terms used herein and not otherwise defined herein
are defined in Section 10 hereof.


           WHEREAS:


           Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, up to Ten Million Dollars ($10,000,000) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”).  The shares of Common Stock to
be purchased hereunder are referred to herein as the “Purchase Shares.”


           NOW THEREFORE, the Company and the Buyer hereby agree as follows:


 
1.
PURCHASE OF COMMON STOCK.



           Subject to the terms and conditions set forth in this Agreement, the
Company has the right to sell to the Buyer, and the Buyer has the obligation to
purchase from the Company, Purchase Shares as follows:


           (a)           Initial Purchase; Commencement of Purchases of Common
Stock.  Immediately upon Commencement (as defined below), the Buyer shall
purchase from the Company 2,941,176 Purchase Shares and upon receipt of such
Purchase Shares pay to the Company as the purchase price therefor, via wire
transfer, One Million Dollars ($1,000,000) (such purchase the “Initial Purchase”
and such Purchase Shares are referred to herein as “Initial Purchase Shares”).
Upon issuance and payment therefor as provided herein, such Initial Purchase
Shares shall be validly issued and fully paid and non-assessable. Thereafter,
the purchase and sale of Purchase Shares hereunder shall occur from time to time
upon written notices by the Company to the Buyer on the terms and conditions as
set forth herein following the satisfaction of the conditions (the
“Commencement”) as set forth in Sections 6 and 7 below (the date of satisfaction
of such conditions, the “Commencement Date”). 


           (b)           The Company’s Right to Require Regular
Purchases.  Subject to the terms and conditions of this Agreement, on any given
Business Day after the Commencement Date, the Company shall have the right but
not the obligation to direct the Buyer by its delivery to the Buyer of a
Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the number of Purchase Shares specified in such notice, up to
a maximum of 200,000 Purchase Shares, on such Business Day (as long as such
notice is delivered on or before 5:00 p.m. Eastern time on such Business Day)
(each such purchase, a “Regular Purchase”) at the Purchase Price on the Purchase
Date; however, in no event shall the Purchase Amount of a Regular Purchase
exceed Three Hundred Thousand Dollars ($300,000) per Business Day, unless the
Buyer and the Company mutually agree.  The Company and the Buyer may mutually
agree to increase the number of Purchase Shares that may be sold per Regular
Purchase to as much as an additional 2,000,000 Purchase Shares per Business
Day.  The Company may deliver additional Purchase Notices to the Buyer from time
to time so long as the most recent purchase has been completed. The share
amounts in the first and second sentences of this Section 1(b) shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split, or other similar transaction.


 
 

--------------------------------------------------------------------------------

 
           (c)           VWAP Purchases.  Subject to the terms and conditions of
this Agreement, in addition to purchases of Purchase Shares as described in
Section 1(b) above, with one Business Day’s prior written notice, the Company
shall also have the right but not the obligation to direct Buyer by the
Company’s delivery to Buyer of a VWAP Purchase Notice from time to time, and
Buyer thereupon shall have the obligation, to buy the VWAP Purchase Share
Percentage of the trading volume of the Common Stock on the VWAP Purchase Date
up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase Date (each
such purchase, a “VWAP Purchase”) at the VWAP Purchase Price.  The Company may
deliver a VWAP Purchase Notice to the Buyer on or before 5:00 p.m. Eastern time
on a date on which (i) the Company also submitted a Purchase Notice for a
Regular Purchase of at least 200,000 Purchase Shares to the Buyer and (ii) the
Closing Sale Price is higher than $0.40.  A VWAP Purchase shall automatically be
deemed completed at such time on the VWAP Purchase Date that the Sale Price
falls below the VWAP Minimum Price Threshold; in such circumstance, the VWAP
Purchase Amount shall be calculated using  (i) the VWAP Purchase Share
Percentage of the aggregate shares traded on the Principal Market for such
portion of the VWAP Purchase Date prior to the time that the Sale Price fell
below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase Price calculated
using the volume weighted average price of Common Stock sold during such portion
of the VWAP Purchase Date prior to the time that the Sale Price fell below the
VWAP Minimum Price Threshold.  Each VWAP Purchase Notice must be accompanied by
instructions to the Company’s Transfer Agent to immediately issue to the Buyer
an amount of Common Stock equal to the VWAP Purchase Share Estimate, a good
faith estimate by the Company of the number of Purchase Shares that the Buyer
shall have the obligation to buy pursuant to the VWAP Purchase Notice.  In no
event shall the Buyer, pursuant to any VWAP Purchase, purchase a number of
Purchase Shares that exceeds the VWAP Purchase Share Estimate issued on the VWAP
Purchase Date in connection with such VWAP Purchase Notice; however, the Buyer
will immediately return to the Company any amount of Common Stock issued
pursuant to the VWAP Purchase Share Estimate that exceeds the number of Purchase
Shares the Buyer actually purchases in connection with such VWAP Purchase.  Upon
completion of each VWAP Purchase Date, the Buyer shall submit to the Company a
confirmation of the VWAP Purchase in form and substance reasonably acceptable to
the Company.  The Company may deliver additional VWAP Purchase Notices to the
Buyer from time to time so long as the most recent purchase has been completed.
 
(d)           Payment for Purchase Shares.  For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.
 
(e)           Purchase Price Floor.  The Company and the Buyer shall not effect
any sales under this Agreement on any Purchase Date where the Closing Sale Price
is less than the Floor Price.  “Floor Price” means $0.15 per share of Common
Stock, which shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.


 
2

--------------------------------------------------------------------------------

 
(f)           Records of Purchases.  The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.


(g)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Buyer made under this Agreement.


(h)           Compliance with Principal Market Rules.  Notwithstanding anything
in this Agreement to the contrary, and in addition to the limitations set forth
in Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in Section
4(e) hereof), shall be limited to 15,521,706 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%.  The foregoing limitation shall not apply if
stockholder approval has not been obtained and at any time the Exchange Cap is
reached and at all times thereafter the average price paid for all shares issued
under this Agreement is equal to or greater than $0.34, a price equal to the
Closing Sale Price on the Business Day prior to the date hereof (in such
circumstance, for purposes of the Principal Market, the transaction contemplated
hereby would not be “below market” and the Exchange Cap would not
apply).  Notwithstanding the foregoing, the Company shall not be required or
permitted to issue, and the Buyer shall not be required to purchase, any shares
of Common Stock under this Agreement if (1) such issuance would breach the
Company's obligations under the rules or regulations of the Principal Market or
(2) such shares of Common Stock are not duly authorized by the Company and
available at the time of issuance.  The Company will, in its sole discretion,
determine whether to obtain stockholder approval to issue more than 19.99% of
its outstanding shares of Common Stock.


2.           BUYER’S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:


(a)           Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Commitment Shares and the Purchase Shares (the Purchase Shares and
the Commitment Shares are collectively referred to herein as the “Securities”),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided
however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.
 
(b)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D.


(c)           [Intentionally Omitted.]
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.


(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           [Intentionally Omitted.]


(g)           Organization. The Buyer is a limited liability company duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.


(h)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.


(i)           Residency.  The Buyer is a resident of the State of Illinois.


(j)           No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.
 
 
 
4

--------------------------------------------------------------------------------

 

 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:


(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns more than 50% of the voting stock or
capital stock or other similar equity interests) are corporations or limited
liability companies duly organized and validly existing in good standing under
the laws of the jurisdiction in which they are incorporated or organized, and
have the requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on any of: (i) the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, or (ii)
the authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b) hereof).  The Company has no
material Subsidiaries except as set forth on Schedule 3(a).


(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Articles of Incorporation or Bylaws, and do not require further
consent or authorization by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (y) general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies and (z) public policy underlying
any law, rule or regulation (including any federal or states securities law,
rule or regulation) with regards to indemnification, contribution or
exculpation.  The Board of Directors of the Company or duly authorized committee
thereof has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit B attached hereto to authorize this
Agreement and the transactions contemplated hereby.  The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any material respect.  The Company has delivered to the Buyer a true and correct
copy of the Signing Resolutions as approved by the Board of Directors of the
Company.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 150,000,000 shares of Common Stock, par
value $0.01, of which as of the date hereof 77,608,535 shares are issued and
outstanding, and no shares are held as treasury shares, and (ii) 10,000,000
shares of undesignated preferred stock, none of which are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”).


(d)           Issuance of Securities.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issuance
thereof.  15,521,706 shares of Common Stock have been duly authorized and
reserved for issuance under this Agreement.  Upon issuance and payment therefore
in accordance with the terms and conditions of this Agreement, the Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.


 
6

--------------------------------------------------------------------------------

 
(e)           No Conflicts.  Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Articles of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or Bylaws or
their organizational charter or bylaws, respectively.  Except as disclosed in
Schedule 3(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible violations, defaults, terminations or amendments that could
not reasonably be expected to have a Material Adverse Effect.  The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, or regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Except as specifically contemplated by this Agreement,
reporting obligations under the 1934 Act, or as required under the 1933 Act or
applicable state securities laws or the filing of a Listing of Additional Shares
Notification Form with the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as disclosed in Schedule 3(e) and for
reporting obligations under the 1934 Act, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be made specifically including the Listing of
Additional Shares Notification Form with the Principal Market, obtained or
effected on or prior to the Commencement Date.  Except as disclosed in Schedule
3(e), the Company is not subject to any notices or actions from or to the
Principal Market other than routine matters incident to listing on the Principal
Market and not involving a violation of the rules of the Principal
Market.  Except as disclosed in Schedule 3(e), to the Company’s knowledge, the
Principal Market has not commenced any delisting proceedings against the
Company.


(f)           SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2012, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since September 30, 2012, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries taken as a whole.  For purposes of this
Agreement, neither a decrease in cash or cash equivalents nor losses incurred in
the ordinary course of the Company’s business shall be deemed or considered a
material adverse change.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.


(h)           Absence of Litigation. To the Company’s knowledge, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”).  A description of each such Action  is set
forth in Schedule 3(h).


(i)           Acknowledgment Regarding Buyer’s Status.  The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities.  The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


 (j)           Intellectual Property Rights.  To the Company’s knowledge, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (collectively, “Intellectual Property”) necessary to conduct
their respective businesses as now conducted, except as set forth in Schedule
3(j) or to the extent that the failure to own, possess, license or otherwise
hold adequate rights to use Intellectual Property would not, individually or in
the aggregate, have a Material Adverse Effect.  Except as disclosed in Schedule
3(j), to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof, will expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any Intellectual Property
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others with respect to the
Company’s or its Subsidiaries’ Intellectual Property and, except as set forth on
Schedule 3(j), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding Intellectual Property, which could reasonably be
expected to have a Material Adverse Effect.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(k)           Environmental Laws.  To the Company’s knowledge, the Company and
its Subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where, in each of the three foregoing clauses, the
failure to so comply or receive such approvals could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.


(l)           Title.  Neither the Company nor any of its Subsidiaries owns any
real property other than the Company’s facility located at N93 W14475 Whittaker
Way, Menomonee Falls, WI  53051.  The Company and its Subsidiaries have good and
marketable title to all personal property owned by them that is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as are described in Schedule 3(l) or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Any real property
and facilities held under lease by the Company and any of its Subsidiaries, to
the Company’s knowledge, are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.


(m)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  To the Company’s knowledge, since December 31, 2010, neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.


(n)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.


(o)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(p)           Transactions With Affiliates.  Except as set forth on Schedule
3(p) and other than the grant or exercise of stock options or any other equity
securities offered pursuant to duly adopted stock or incentive compensation
plans and other than warrants issued by the Company as part of units in an
underwritten public offering, none of the officers, directors or employees of
the Company is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for services as employees, officers and directors
and reimbursement for expenses incurred on behalf of the Company), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
material interest or is an officer, director, trustee or general partner.


(q)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Articles of
Incorporation or the laws of the state of its incorporation, which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer's ownership of the Securities.


(r)           Registration Statement.  The Shelf Registration Statement (as
defined in Section 4(a) hereof) has been declared effective by the SEC, and no
stop order has been issued or is pending or, to the knowledge of the Company,
threatened by the SEC with respect thereto.  As of the date hereof, the Company
has a dollar amount of securities registered and unsold under the Shelf
Registration Statement, which is not less than the sum of (i) the Available
Amount and (ii) the market value of the Commitment Shares on the date hereof.


4.           COVENANTS.


(a)           Filing of Form 8-K and Prospectus Supplement.  The Company agrees
that it shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K disclosing this Agreement and the transaction contemplated
hereby.  The Company shall within two (2) Business Days from the date it
receives approval of the listing application from the Principal Market, file
with the SEC a prospectus supplement to the Company’s existing shelf
registration statement on Form S-3 (File No. 333-171957, the “Shelf Registration
Statement”) covering the sale of the Commitment Shares and Purchase Shares (the
“Prospectus Supplement”) in accordance with the terms of the Registration Rights
Agreement between the Company and the Buyer, dated as of the date hereof (the
“Registration Rights Agreement”).  The Company shall use reasonable best efforts
to keep the Shelf Registration Statement and any New Registration Statement (as
defined in the Registration Rights Agreement) effective pursuant to Rule 415
promulgated under the 1933 Act and available for sales of all Securities to the
Buyer until such time as (i) it no longer qualifies to make sales under the
Shelf Registration Statement, (ii) the date on which all the Securities have
been sold under this Agreement and no Available Amount remains thereunder, or
(iii) the Agreement has been terminated.  The Shelf Registration Statement
(including any amendments or supplements thereto and prospectuses or prospectus
supplements, including the Prospectus Supplement, contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer.


(c)           Listing.  The Company shall promptly secure the listing of all of
the Securities upon each national securities exchange and automated quotation
system that requires an application by the Company for listing, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain such listing, so long as any other shares of Common
Stock shall be so listed.  The Company shall maintain the Common Stock’s listing
on the Principal Market.  Neither the Company nor any of its Subsidiaries shall
take any action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market, unless the Common Stock
is immediately thereafter traded on the New York Stock Exchange, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
OTC Bulletin Board or the OTCQB or OTCQX market places of the OTC Markets.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.


(d)           Limitation on Short Sales and Hedging Transactions.  The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


(e)           Issuance of Commitment Shares.  In connection with the
Commencement, the Company shall issue to the Buyer as consideration for the
Buyer entering into this Agreement  1,725,490 shares of Common Stock (the
“Commitment Shares”).  The Commitment Shares shall be issued without any
restrictive legend whatsoever or prior sale requirement.


(f)           Due Diligence.  The Buyer shall have the right, from time to time
as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours and subject to reasonable
prior notice to the Company.  The Company and its officers and employees shall
provide information and reasonably cooperate with the Buyer in connection with
any reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the registration statement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required to disclose material nonpublic information to the
Buyer orbreach any obligation of confidentiality or non-disclosure to a third
party or make any disclosure that could cause a waiver of attorney-client
privilege.  Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.   All disclosures of Confidential Information
shall be subject to the terms and conditions of the Mutual Non-Disclosure
Agreement dated February 6, 2013 between the Company and the Buyer.
 
 
 
11

--------------------------------------------------------------------------------

 
 
5.           TRANSFER AGENT INSTRUCTIONS.


All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents
otherwise.  The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Common Stock in the name of
the Buyer for the Purchase Shares (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants to the Buyer that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement.


 
6.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

 
 
SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.



The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):


 
(a)
The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;



 
(b)
The representations and warranties of the Buyer shall be true and correct as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and



 
(c)
The Prospectus Supplement shall have been delivered to the Buyer and no stop
order with respect to the registration statement covering the sale of shares to
the Buyer shall be pending or threatened by the SEC.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
7.
CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.



The obligation of the Buyer to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or before the Commencement Date (the date that the
Company may begin sales of Purchase Shares other than the Initial Purchase
Shares) and once such conditions have been initially satisfied, there shall not
be any ongoing obligation to satisfy such conditions after the Commencement has
occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer;


(b)           The Company shall have issued to the Buyer the Initial Purchase
Shares and the Commitment Shares;      


(c)           The Common Stock shall be authorized for quotation on the
Principal Market, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market, other than a general
halt in trading in the Common Stock by the Principal Market under halt codes
indicating pending or released material news, and the Securities shall be
approved for listing upon the Principal Market;


(d)           The Buyer shall have received the opinion of the Company’s legal
counsel dated as of the Commencement Date in customary form and substance;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date of this Agreement and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement
Date.  The Buyer shall have received a certificate, executed by the CEO,
President or CFO of the Company, dated as of the Commencement Date, to the
foregoing effect in the form attached hereto as Exhibit A;


(f)           The Board of Directors of the Company or a duly authorized
committee thereof shall have adopted resolutions substantially in the form
attached hereto as Exhibit B which shall be in full force and effect without any
amendment or supplement thereto as of the Commencement Date;


(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 13,796,217 shares of Common Stock;


(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Buyer and will have been delivered to the Transfer Agent;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Wisconsin issued by the Secretary of State of the State of Wisconsin as of a
date within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Buyer a certified copy of
the Articles of Incorporation, as certified by the Secretary of State of the
State of Wisconsin within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;


(l)           The Shelf Registration Statement shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC.  The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus supplement, dated
and current as of the Commencement Date, to be used in connection with any
issuances of any Commitment Shares or any Purchase Shares to the Buyer, and to
be filed by the Company two (2) Business Days after the Commencement Date.  The
Company shall have made all filings under all applicable federal and state
securities laws necessary to consummate the issuance of the Commitment Shares
and the Purchase Shares pursuant to this Agreement in compliance with such laws;


(m)           No Event of Default has occurred and is continuing, or any event
which, after notice and/or lapse of time, would become an Event of Default has
occurred;


(n)           On or prior to the Commencement Date, the Company shall  take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Articles of Incorporation or the laws of the state of its incorporation, that is
or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Buyer's ownership of the Securities;


(o)           The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof; and


(p)           The Principal Market shall have approved the Company’s application
for the listing of the Commitment Shares and Purchase Shares on the Principal
Market.


 
8.
INDEMNIFICATION.



In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross negligence
or willful misconduct of the Buyer or any other Indemnitee.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
 
 
 
14

--------------------------------------------------------------------------------

 
 
9.           EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to the terms of the Registration
Rights Agreement, the effectiveness of such registration statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Company for sale of all of the Registrable Securities (as
defined in the Registration Rights Agreement) to the Buyer in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, which is not in
connection with a post-effective amendment to any such registration statement or
the filing of a new registration statement; provided, however, that in
connection with any post-effective amendment to such registration statement or
filing of a new registration statement that is required to be declared effective
by the SEC, such lapse or unavailability may continue for a period of no more
than twenty (20) consecutive Business Days, which such period shall be extended
for an additional twenty (20) Business Days if the Company receives a comment
letter from the SEC in connection therewith;


(b)           the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of three (3) consecutive Business
Days;


(c)           the delisting of the Common Stock from the Principal Market, and
the Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Capital
Market, the OTC Bulletin Board, or the OTCQB or OTCQX market places of the OTC
Markets;


(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Business Days after the applicable Purchase
Date that the Buyer is entitled to receive;
  
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           the breach of any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues uncured
for a period of at least five (5) Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;


(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or


(i)           If at any time after the Commencement Date, the Exchange Cap is
reached unless and until stockholder approval is obtained pursuant to Section
1(h) hereof.  The Exchange Cap shall be deemed to be reached at such time if,
upon submission of a Purchase Notice or VWAP Purchase Notice under this
Agreement, the issuance of such shares of Common Stock would exceed that number
of shares of Common Stock which the Company may issue under this Agreement
without breaching the Company’s obligations under the rules or regulations of
the Principal Market.


In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


10.           CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “1933 Act” means the Securities Act of 1933, as amended.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           “Available Amount” means initially Ten Million Dollars
($10,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount (including the Initial Purchase) each time the Buyer purchases shares of
Common Stock pursuant to Section 1 hereof.


(c)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.     


(d)           “Business Day” means any day on which the Principal Market is open
for trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern
Time), including any day on which the Principal Market is open for trading for a
period of time less than the customary time.


(e)           “Closing Sale Price” means the last closing trade price for the
Common Stock on the Principal Market as reported by the Principal Market.


(f)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, protocols, development plans, commercialization plans, samples,
compounds and clinical and pre-clinical trial results).  Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.       
 
(g)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


(h)           “Maturity Date” means the date that is twenty-four (24) months
from the Commencement Date.


(i)           “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(j)           “Principal Market” means the NYSE MKT; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTC Bulletin Board or the OTCQB or OTCQX market
places of the OTC Markets, then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.
 
 
 
17

--------------------------------------------------------------------------------

 
 
(k)           “Purchase Amount” means, with respect to any particular purchase
made hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.


(l)            “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.


(m)          “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.


(n)            “Purchase Price” means the lesser of (i) the lowest Sale Price of
the Common Stock on the Purchase Date or (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(o)           “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market during normal trading hours, as reported by the
Principal Market.


(p)           “SEC” means the United States Securities and Exchange Commission.


(q)           “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.


(r)           “VWAP Minimum Price Threshold” means, with respect to any
particular VWAP Purchase Notice, the Sale Price on the VWAP Purchase Date equal
to the greater of (i) 90% of the Closing Sale Price on the Business Day
immediately preceding the VWAP Purchase Date or (ii) such higher price as set
forth by the Company in the VWAP Purchase Notice.


(s)           “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase
Notice which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.


(t)           “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.


(u)           “VWAP Purchase Notice” shall mean an irrevocable written notice
from the Company to the Buyer directing the Buyer to buy Purchase Shares on the
VWAP Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(v)           “VWAP Purchase Share Percentage” means, with respect to any
particular VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage
set forth in the VWAP Purchase Notice which the Buyer will be required to buy as
a specified percentage of the aggregate shares traded on the Principal Market
during normal trading hours up to the VWAP Purchase Share Volume Maximum on the
VWAP Purchase Date subject to Section 1(c) hereof but in no event shall this
percentage exceed thirty percent (30%) of such VWAP Purchase Date’s share
trading volume of the Common Stock on the Principal Market during normal trading
hours.


(w)            “VWAP Purchase Price” means the lesser of (i) the Closing Sale
Price on the VWAP Purchase Date; or (ii) ninety-five percent (95%) of volume
weighted average price for the Common Stock traded on the Principal Market
during normal trading hours on (A) the VWAP Purchase Date if the aggregate
shares traded on the Principal Market on the VWAP Purchase Date have not
exceeded the VWAP Purchase Share Volume Maximum, or (B) the portion of the VWAP
Purchase Date until such time as the sooner to occur of (1) the time at which
the aggregate shares traded on the Principal Market has exceeded the VWAP
Purchase Share Volume Maximum, or (2) the time at which the sale price of Common
Stock falls below the VWAP Minimum Price Threshold (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).


(x)            “VWAP Purchase Share Estimate” means the number of shares of
Common Stock that the Company has in its sole discretion irrevocably instructed
its Transfer Agent to issue to the Buyer via the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program in connection with a VWAP
Purchase Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(y)            “VWAP Purchase Share Volume Maximum” means a number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
VWAP Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by
(ii) the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


11.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Wisconsin shall govern all issues concerning the relative rights of
the Company and its stockholders.  All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement.  This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:


If to the Company:
                      ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Phone:                              262-253-9800
Facsimile:                         262-253-9822
Attention:                        Chief Financial Officer
 
 
 
20

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute delivery to the Company):
K&L Gates LLP
214 N. Tryon Street, 47th Floor
Charlotte, NC 28202
Telephone:                   704-331-7440
Facsimile:                      704-353-3140
Attention:                     Mark Busch


If to the Buyer:
Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone:                    312-658-0400
Facsimile:                       312-658-4005
Attention:                      Steven G. Martin


With a copy to (which shall not constitute delivery to the Buyer):
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, DC 20006
Telephone:                    202-383-5418
Facsimile:                       202-383-5414
Attention:                      Martin P. Dunn, Esq.


If to the Transfer Agent:


Computershare
2 North Lasalle Street
Chicago, IL 60602
Telephone:                    312-588-4753
Facsimile:                       312-762-1531
Attention:                      Charlie Zade


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of receipt in accordance with
clause (i), (ii) or (iii) above, respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.  The Buyer may not assign its rights or obligations
under this Agreement.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(i)           Publicity.  The Buyer shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the Buyer,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least two (2) Business Days prior to its
release.  The Buyer must be provided with a copy thereof at least two (2)
Business Days prior to any release or use by the Company thereof. 


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           Termination.  This Agreement may be terminated only as follows:


(i)           By the Buyer any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person whatsoever.


(ii)           In the event that the Commencement shall not have occurred within
ten (10) Business Days of the date of this Agreement, due to the failure to
satisfy any of the conditions set forth in Sections 6 and 7 above with respect
to the Commencement, either party shall have the option to terminate this
Agreement at the close of business on such date or thereafter without liability
of either party to any other party; provided, however, that the right to
terminate this Agreement under this Section 11(k)(ii) shall not be available to
either party if such failure to satisfy any of the conditions set forth in
Sections 6 and 7 is the result of a breach of this Agreement by such party or
the failure of any representation or warranty of such party included in this
Agreement to be true and correct in all material respects.


(iii)            At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Buyer electing to
terminate this Agreement without any liability whatsoever of either party to the
other party under this Agreement.  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the Buyer.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(iv)           This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.


(v)           If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement.


(vi)           By the Buyer if at any time after the Commencement Date, the
Exchange Cap is reached unless and until stockholder approval is obtained
pursuant to Section 1(h) hereof.
 
 
Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(iv) and 11(k)(v), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof.  The representations
and warranties of the Company and the Buyer contained in Sections 2, 3 and 5
hereof, the indemnification provisions set forth in Section 8 hereof and the
agreements and covenants set forth in Sections 4(e) and 11, shall survive the
Commencement and any termination of this Agreement.  No termination of this
Agreement shall affect the Company’s or the Buyer’s rights or obligations (i)
under the Registration Rights Agreement which shall survive any such termination
in accordance with its terms or (ii) under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.


(l)             No Financial Advisor, Placement Agent, Broker or Finder.  The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  Each party
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by such party
relating to or arising out of the transactions contemplated hereby.  Each party
shall pay, and hold the other party harmless against, any liability, loss or
expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any such claim.


(m)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(n)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.


*     *     *     *     *
 
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.




 

   THE COMPANY:        ZBB ENERGY CORPORATION        By:       /s/     Eric
Apfelbach                          Name:  Eric Apfelbach    Title:  Chief
Executive Officer            BUYER:        ASPIRE CAPITAL FUND, LLC    BY:
ASPIRE CAPITAL PARTNERS, LLC    BY: CHRISKO INVESTORS, INC.        By:      
/s/    Christos Komissopoulos           Name:  Christos Komissopoulos  
 Title:  President

 


 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 

 
                                                                   SCHEDULES


Schedule 3(a)                                Subsidiaries
Schedule 3(c)                                Capitalization
Schedule 3(e)                                Conflicts
Schedule 3(f)                                 SEC Documents
Schedule 3(g)                                Material Changes
Schedule 3(h)                                Litigation
Schedule 3(j)                                 Intellectual Property Rights
Schedule 3(l)                                 Liens
Schedule 3(p)                               Transactions with Affiliates






                                                                   EXHIBITS
                               
Exhibit A
Form of Officer’s Certificate

Exhibit B
Form of Resolutions of Board of Directors of the Company

Exhibit C
Form of Secretary’s Certificate







 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of March
13, 2013 (the “Common Stock Purchase Agreement”), by and between ZBB ENERGY
CORPORATION, a Wisconsin corporation (the “Company”), and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”).  Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Common
Stock Purchase Agreement.


The undersigned, ___________, ____________ of the Company, hereby certifies as
follows:


1.           I am the ______________ of the Company and make the statements
contained in this Certificate;


2.           The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 of the Common Stock Purchase Agreement, in which case, such representations
and warranties are true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date);


3.           The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.


4.           The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


      ______________________
       Name:
       Title:


The undersigned as Secretary of ZBB ENERGY CORPORATION, a Wisconsin corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting ________ of ZBB ENERGY CORPORATION and that the signature appearing above
is his genuine signature.


      ______________________________________
       Secretary
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT
 
WHEREAS, there has been presented to the Board of Directors of the Company a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Company and Aspire Capital Fund, LLC (“Aspire”), providing for the
purchase by Aspire of up to Ten Million Dollars ($10,000,000) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”); and
 
WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of
1,725,490  shares of Common Stock to Aspire as a commitment fee (the “Commitment
Shares”) and the sale of shares of Common Stock to Aspire up to the available
amount under the Purchase Agreement (the “Purchase Shares,” and together with
the Commitment Shares, the “Aspire Shares”).


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chairman, Chief Executive Officer and
Chief Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and
 


 
 

--------------------------------------------------------------------------------

 
 
Execution of Purchase Agreement
 
FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $10,000,000; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable; and
 
FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable; and
 
FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, for and on behalf of the Company, to execute and
deliver one or more stock certificates representing any Aspire Shares sold under
the Purchase Agreement in such form as may be approved by such officers, or to
cause any such Aspire Shares to be delivered through electronic book entry; and
 
Listing of Shares on the NYSE MKT
 
FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the NYSE MKT; and


Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF SECRETARY’S CERTIFICATE


           This Secretary’s Certificate (the “Certificate”) is being delivered
pursuant to Section 7(k) of that certain Common Stock Purchase Agreement dated
as of March 13, 2013 (the “Common Stock Purchase Agreement”), by and between ZBB
ENERGY CORPORATION, a Wisconsin corporation (the “Company”) and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (the “Buyer”), pursuant to
which the Company may sell to the Buyer up to Ten Million Dollars ($10,000,000)
of the Company’s Common Stock, par value $0.01 (the “Common Stock”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.


           The undersigned, _________________ Secretary of the Company, hereby
certifies as follows:


1.           I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Articles of Incorporation
(“Articles of Incorporation”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
___________________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.


4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


           IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day
of ____________.


                                                                           _________________________
                                                                           _________________,
Secretary


The undersigned as ______________ of ZBB ENERGY CORPORATION, a Wisconsin
corporation, hereby certifies that _______________ is the duly elected,
appointed, qualified and acting Secretary of ZBB ENERGY CORPORATION, and that
the signature appearing above is his genuine signature.


_______________________________
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------